                                  1                              IN THE UNITED STATES DISTRICT COURT

                                  2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      NATIONAL LIFELINE ASSOCIATION,                  Case No. 20-cv-08312-MMC
                                                         Plaintiff,
                                  5
                                                                                         ORDER DENYING DEFENDANTS'
                                                   v.                                    MOTION FOR CLARIFICATION,
                                  6
                                                                                         AMENDMENT, AND STAY
                                  7      MARYBEL BATJER, et al.,
                                                         Defendants.
                                  8

                                  9

                                  10          Before the Court is defendants Marybel Batjer, Clifford Rechtschaffen, Martha

                                  11   Guzman Aceves, Genevieve Shiroma, and Darcie Houck's (hereinafter, "CPUC

                                  12   Commissioners") "Motion for Clarification or Amendment of Order Issuing Injunction (ECF
Northern District of California
 United States District Court




                                  13   34) and Judgment (ECF 35) and Temporary Stay," filed June 2, 2021. Plaintiff National

                                  14   Lifeline Association ("NaLA") has filed opposition, to which CPUC Commissioners have

                                  15   replied.

                                  16          Having read and considered the papers filed in support of and in opposition to the

                                  17   motion, the Court hereby DENIES the motion, as follows:1

                                  18          1. To the extent CPUC Commissioners seek, pursuant to Rule 60(a) of the

                                  19   Federal Rules of Civil Procedure, clarification of the Order Granting Plaintiff's Motion for

                                  20   Judgment on the Pleadings, filed May 5, 2021 ("hereinafter, May 5 Order"), the motion is

                                  21   DENIED. The Court finds, for the reasons stated by NaLA, no clarification is necessary.

                                  22   (See Pl.'s Opp. at 7:6-8:19.)

                                  23          2. To the extent CPUC Commissioners seek, pursuant to Rule 65(d)(1)(A),

                                  24   modification of the permanent injunction issued in the May 5 Order, in particular, to "state

                                  25   the reasons why [the injunction] is issued" (see Defs.' Mot. at 6:8-9), the motion is

                                  26   DENIED. The Court finds, for the reasons stated by NaLA, no such modification is

                                  27
                                              1
                                  28              By order filed July 7, 2021, the Court took the matter under submission.
                                  1    necessary. (See Pl.'s Opp. at 7:6-8:19, 9:5-7.)

                                  2           3. To the extent CPUC Commissioners seek, pursuant to Rule 65(d)(1)(C),

                                  3    clarification of "what action the order prohibits or requires" (see Defs.' Mot. at 7:12-13),

                                  4    the motion is DENIED. The Court finds, for the reasons stated by NaLA, no clarification

                                  5    of the injunction is necessary. (See Pl.'s Opp. at 10:26-11:37.) Indeed, CPUC

                                  6    Commissioners, in a recently adopted Resolution, have essentially acknowledged their

                                  7    understanding of their obligations thereunder.2

                                  8           4. To the extent CPUC Commissioners seek, pursuant to Rule 59(e), amendment

                                  9    of the Judgment, the motion is DENIED. The Court finds, for the reasons stated by

                                  10   NaLA, CPUC Commissioners have failed to show there exists a cognizable ground for

                                  11   amendment. (See Pl.s' Opp. at 12:3-13:24.)

                                  12          5. To the extent CPUC Commissioners seek, pursuant to Rule 62(d), a stay of the
Northern District of California
 United States District Court




                                  13   injunction, either through November 30, 2021, the last date on which Decision 20-10-006

                                  14   is effective, or, in the alternative, through a date sufficient to allow them to seek a stay

                                  15   from the Ninth Circuit, the motion is DENIED, CPUC Commissioners having failed to

                                  16   show they are "likely to succeed on the merits" and having made no argument, let alone

                                  17   offered evidence to show, they "will be irreparably injured absent a stay." See Nken v.

                                  18   Holder, 556 U.S. 418, 434 (2009) (setting forth "factors" to be considered when appellant

                                  19   seeks stay pending appeal; noting likelihood of success and irreparable injury are "the

                                  20   most critical").

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 8, 2021
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24
                                              2
                                  25            Subsequent to issuance of the May 5 Order, CPUC Commissioners, on June 3,
                                       2021, adopted Resolution L-611, in which they (1) "conclu[ded]" that, "[p]er the District
                                  26   Court's May 5, 2021 Order, the Commission and its staff are enjoined from implementing
                                       or enforcing the $0 co-pay requirements` for Tier 1 (Basic) and Tier 2 (Standard)
                                  27   California Wireless LifeLine Plans authorized in D.20-10-006," and (2) issued their own
                                       order consistent therewith. See
                                  28   https://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M385/K985/385985125.PDF.

                                                                                      2
